Citation Nr: 1640790	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  06-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder to include hepatitis C. 

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease (DJD). 

3.  Entitlement to service connection for a bilateral leg disorder, to include cramps and muscle spasm.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to October 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from the June 2005 and August 2010 rating decisions of the Waco, Texas, Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The June 2005 rating decision denied service connection for a liver disorder to include elevated liver enzymes, hepatitis C, and a back disorder.  The August 2010 rating decision denied service connection for right leg musculature spasms and left leg cramps.

In August 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.

The issues on appeal were previously remanded in March 2013 for further evidentiary development.  In March 2013, the Board also remanded the issue of 
entitlement to an effective date prior to December 27, 2004, for the award of service connection for PTSD.  Pursuant to the Board's March 2013 remand, the AOJ was instructed to issue a statement of the case (SOC) to the Veteran and his accredited representative which addresses his claim for an effective date prior to December 27, 2004 for the award of service connection for PTSD.  Thereafter, a SOC was issued in July 2014.  That same month, in a VA Form 9, the Veteran stated that he was appealing the issue to the Board and requested a Central Office hearing in Washington, DC.  As the Board is taking appropriate action to schedule the requested hearing, the issue is not yet ripe for appellate review and will not be further addressed herein.

The issue of service connection for a kidney disorder has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for a bilateral leg disorder, to include cramps and muscle spasm is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current hepatitis C is not shown by the competent, credible, and probative evidence of record to be causally related to a disease, injury or event in service.

2.  The Veteran has currently diagnosed lumbar spine degenerative joint disease and degenerative disc disease. 

3.  The evidence is in equipoise as to whether symptoms DJD of the lumbosacral spine have been continuous since service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disorder, to include hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disorder, to include DJD, are met.  38 U.S.C.A.
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for DJD of the lumbar spine has been considered with respect to VA's duties to notify and assist. Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the August 2011 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims in May 2005, July 2012, and June 2014 (medical opinion).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When taken together, the Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported statements, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of DJD is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand hepatis C is not a chronic disease listed under 38 C.F.R. § 3.309(a); as such, that claim will be adjudicated using the general principles of service connection. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Liver Disorder

The Veteran maintains that he was infected with hepatitis C during service.  The Veteran had suggested various possibilities in how he could have contracted the virus.  For example, in an April 2005 VA treatment record, the Veteran stated that he possibly was infected with hepatitis C after being bitten by another person in Vietnam with a consequent blood transfusion.  In a statement received in January 2008, the Veteran delineated his risk factor for hepatitis C as undergoing an operation in January 1968 prior to arriving in Vietnam, unprotected sex, injections with needles that had been used on others, being bitten while serving Vietnam, getting an ear pierced in Vietnam, shared razors, jet gun injection inoculations, and having stitches in the upper lip after being beaten up in service. 

For the reasons discussed in detail below, the Board finds that the Veteran's currently diagnosed hepatitis C is not shown by the competent, credible, and probative evidence of record to be causally related to a disease, injury or event in service.

Service treatment records are absent for any diagnoses or treatment for a liver disorder, to include hepatis C.  The report of his June 1970 report of medical history, conducted at service separation, indicated that the Veteran had "VD" in 1967, 1968, and 1969.  However, in the report of medical examination, completed at service separation, there was no indication of a liver disorder or hepatitis C.  In an October 1970 service treatment record, urinalysis showed light white blood cells, but no bacteria.  

Post-service VA treatment records show no diagnoses or complaints of a liver disorder until 2004.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  A June 1984 VA treatment record shows that the Veteran was seen for a body rash.  Subsequent June 1984 laboratory tests ruled out chronic hepatitis.

The Board finds that this evidence weighs against the Veteran's claim that a liver disorder, to include hepatitis C was incurred in service as laboratory results conducted 14 years following service separation specifically ruled out hepatitis C.  

The evidence also includes a May 2005 VA examination.  During the evaluation, the Veteran reported that his hepatitis C was due to being bitten in Vietnam by another person, which required a blood transfusion.  He also claimed that he was given frequent injections in service to prevent various diseases and which the Veteran maintained could have been the source of his hepatitis C.  The examiner reviewed the claims file and diagnosed the Veteran with hepatitis C.  The examiner then indicated that the etiology of the Veteran's hepatitis C was unknown.  According to the examiner, the medical literature did not support a finding that injections received in the military during the timeframe indicated by the Veteran were a source of the hepatitis C virus.

The Veteran was afforded another VA examination in July 2012.  During the evaluation, the Veteran stated that he believed that he was exposed to hepatitis C via blood transfusions while in service in 1967 before deployment and during a hospitalization for acute tonsillitis.  He also stated that he was bitten in Vietnam and had multiple sexual partners.  The Veteran stated that he also shared razors and toothbrushes with fellow army soldiers in the past.  After a review of the claims file, the examiner opined that the Veteran currently had active hepatitis C diagnosed in 2004.  It was noted that the Veteran's hepatitis C developed more likely than not after service and was unrelated to active duty.  In support of this opinion, the examiner stated that service treatment records contained no documentation of any high risk behaviors or exposures or transfusions which may have predisposed the Veteran to the development of hepatitis C.  The first documented evidence of the condition was in 2004, which was 34 years after service separation.  

A medical opinion was obtained in June 2014.  The examiner reviewed the claims file, to include service treatment records and post-service treatment records.  The examiner then stated that there was a paucity of data reflecting exposure to blood-borne pathogens that could have resulted in the development of hepatitis C.  The report of a blood transfusion for a tonsillectomy was not substantiated.  According to the examiner, it would be "very rare" that a blood transfusion would be required for a tonsillectomy unless there were medical misadventure or complication, and the record did not reflect such complications.  Further, a review of the October 1970 service treatment record included a notation of "GC," however, the examiner indicated that there was no clinical evidence of the actual confirmed diagnosis of gonococcus or gonorrhea.  The urinalysis from that day also showed light white blood cells, but no bacteria.  The service separation physical showed normal urinalysis.  Based on this evidence, the examiner indicated that there was no confirmation of any sexually transmitted disease, only a suspicion based on history.  Further, the examiner indicated that, the first evidence of hepatitis C was in 2004, more than 34 years after service separation.  Renal function and electrolytes from 2001 were normal.  Based on the available evidence, there was no indication that the Veteran's 2004 diagnosis of hepatitis C was related to exposure on active duty, including the reported venereal disease (which was not fully substantiated as described above).  Accordingly, the examiner opined that the Veteran's claimed liver condition and hepatitis C was not at least as likely as not related to service. 

When taken together the Board finds that the VA medical opinions discussed above are probative and weigh against the Veteran's claim.  The examiners reviewed the claims file, discussed the Veteran's contentions regarding risk factors for hepatitis, and provided opinions supported by well-reasoned rationales.  See Prejean,13 Vet. App. at 448-9.

The Board has also considered the Veteran's statements regarding the circumstances of how he purportedly contracted hepatitis C.  Although the Veteran is competent to report events that he experienced during service (e.g., being bit by another person), the Board finds his statements inconsistent, and therefore, not credible.  

For example, during the August 2011 Board hearing, the Veteran testified that he contracted hepatitis C in service, most likely in Vietnam through unprotected sex with multiple partners, shared razors and toothbrushes, or during a period of incarceration in an unsanitary German military facility in 1970 where he was assaulted and received stitches with unclean needles.  The Veteran specifically denied the use of intravenous or illegal drug use.  However, in an April 2005 VA treatment record, the Veteran stated that he possibly got hepatitis C after being bit by another person in Vietnam with a consequent blood transfusion.  

Further, although the Veteran denied the use of intravenous or illegal drug use during the August 2011 Board hearing, in an August 2009 VA PTSD examination it was noted that the Veteran had a history of barbiturate abuse, marijuana, LSD, heroin, prescription pills, hashish, and other drug use up until 1982.  In an undated PTSD Questionnaire (received by VA in September 2005), the Veteran specifically reported that he could not keep a job and was "using drugs to forget."   

For these reasons, the Board finds that the Veteran's assertions of risk factors associated with hepatitis C are inconsistent with, and outweighed by, other lay and medical evidence of record, and are therefore not credible.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a liver disorder, to include hepatis C, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Lumbar Spine Disorder

The Veteran maintains that he first injured his back in service after falling off a truck in Vietnam.  He has stated that he experienced recurrent symptoms of pain and back spasms since that time.  

Initially, the Board finds that the Veteran has a current lumbar spine disorder, diagnosed as DJD and DDD.  See June 2006 VA spine examination.

Next, and upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is against a finding that the Veteran experienced chronic lumbar spine DJD symptoms in service.  Service treatment records are absent for any complaints, diagnoses, or treatment for a lumbar spine disorder.  In a June 1970 report of medical examination, a clinical evaluation of the Veteran's spine was normal.  Further, during the June 1970 report of medical history, completed by the Veteran at service separation, he specifically denied having recurrent back pain.  The Veteran did report that he had "sometimes had cramps in his legs (in the night)."

That notwithstanding, the Board finds that the evidence is in equipoise as to whether the Veteran had continuous symptoms of lumbar spine DJD since service separation.  See 38 C.F.R. § 3.303 (b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The favorable evidence of record that tends to show continuous lumbar spine symptoms since service includes post-service VA treatment records and Veteran's lay statements discussed below.

The evidence includes an August 2011 letter from Dr. R.W., a chiropractor.  In the letter, Dr. R.W. indicated that the Veteran had been patient in the early 1970s and 1980s for treatment of his lumbar spine.  At the time of his treatment, the Veteran attributed his injuries to truck driving while in Vietnam.  It was also noted that 
Dr. R.W.'s office discarded records of treatment that were six years old or older.  As such, those records are unavailable. 

Post-service medical records include November 2005, December 2005, May 2007, June 2007, October 2007, November 2007, and April 2009 VA treatment notes where the Veteran reported that his back pain initiated in 1968 when he fell of the a truck during service.  He stated that he had chronic back pain since that time.  

During a June 2008 hearing before a Decision Review Officer, the Veteran testified that he injured his back after falling off a truck.  He also reported that he jumped into foxholes, hauled rocks, and drove trucks with poor suspension.  

Similarly, during the August 2011 Board hearing, the Veteran again testified that he fell off a truck during service.  He also stated that driving the truck through difficult and jarring terrain may have contributed to his back problems.  He reported that he self-treated during service with marijuana and also reported that he went to a chiropractor soon after service.   

In a June 2006 VA spine examination, the Veteran reported that he hurt his back when he fell off a truck in Vietnam.  He also stated that he sustained multiple traumas to his back in the process of combat in Vietnam.  He sprained his back repeatedly with heavy lifting.  The examiner noted, however, that there were no records in his claim file reporting any previous diagnoses or treatment concerning his back.  The examiner diagnosed DDD and DJD of the lumbar spine.  This was not thought to be due to his "service connected injuries and nor is it thought to be secondary to PTSD."  A rationale in support of the negative nexus opinion was not provided.  Accordingly, the Board finds that this opinion lacks probative value.

During the July 2012 VA examination, the Veteran again reported that he fell off a truck while in military service in 1969 in Vietnam.  He reported that he continued to have difficulty with his lower back after that initial injury, and it was associated intermittently with bilateral leg cramps.  The Veteran reported that he was treated by Dr. R. W., a chiropractor, who saw him during the 1970s and 1980s for chronic lower back pain.  In the 1980s, he moved to California and was seen by another chiropractor.  The examiner then opined that it was less likely as not that the Veteran's current lumbar spine disability was related to service.  With regard to any symptoms of the legs, the examiner indicated that there was no evidence of cramping or spasm of the legs during service.

The Board finds the July 2012 VA medical opinion to lack probative value as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, service treatment records did show that the Veteran complained of cramping in the legs.  See June 1970 report of medical history (Veteran reported that he had "sometimes had cramps in his legs (in the night)").

VA obtained another medical examination regarding the Veteran's lumbar spine in June 2014.  The examiner indicated that the claims file had been reviewed and the Veteran had been interviewed.  The Veteran was diagnosed with degenerative arthritis and degenerative disc disease of the lumbar spine.  The examiner then opined that it was not at least as likely as not that the Veteran's current lumbar spine disorder had its onset in service or was otherwise related to service, to include the reported leg cramps or duty in Vietnam.  In support of this opinion, the examiner explained that the Veteran denied back pain, paralysis, neuritis, arthritis, lameness or any other back disorder at service separation.  Moreover, the physical examination at service discharge was normal.  The examiner also noted that the Veteran's reported muscle spasms did not follow a typical anatomical distribution as expected with lumbar radiculopathy.  In this regard, the Veteran stated that the leg spasms and low back pain with radicular symptoms did not normally occur concurrently.  Moreover, the examiner indicated that there was an August 2011 letter from a chiropractor which indicated that the Veteran had been treated in the 1970s and 1980s for low back problems; however, there was no evidence to substantiate that the treatment occurred, nor was there any description of the nature of the condition or treatment rendered.  The examiner also indicated that there was no indication that his lumbar spine disorder was aggravated by the service-connected diabetes disability.  

The Board finds that June 2014 VA medical opinion to be of limited probative value as the examiner did not address the Veteran's lay statements regarding continuous symptoms of back pain after falling off a truck in Vietnam.  This is especially problematic given the numerous VA treatment records showing that the Veteran initially claimed to have injured his back in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's statements are credible as they are consistent with the medical evidence of record.  In this regard, the Veteran has consistently stated that he injured his back during service after falling off a truck.  He has also stated that he self-medicated in service, which may explain the lack of service treatment records.  Moreover, the evidence includes a letter from a third-party medical professional (Dr. R.W.) showing that the Veteran sought treatment soon after service separation for back problems (i.e., in the early 1970s and 1980s).  

Accordingly, the Board finds that the probative evidence of record includes service treatment records, VA treatment records, and the Veteran's credible lay statements. The Board finds that this evidence weighs in favor of a finding of continuous lumbar spine symptoms since service separation.  The Board recognizes that the record does not include medical records of treatment for the Veteran's lumbar spine disorder until many years after service separation.  However, the evidence includes the August 2011 letter from Dr. R.W., where it was noted that the Veteran had been patient in the early 1970s and 1980s for treatment of his lumbar spine.  It was also noted that Dr. R.W.'s office discarded records of treatment that were six years old or older.  The Board finds that this provides at least some explanation for the lack of medical records at an earlier time.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for lumbar spine DJD under 38 C.F.R. § 3.303 (b) have been met. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a liver disorder, to include hepatitis C, is denied.

Service connection for a lumbar spine disorder, to include DJD, is granted.


REMAND

Post-service VA treatment records show complaints of leg cramps.  See e.g., August 2014 VA treatment record in Virtual VA.  VA treatment records also show diagnoses of lower extremity radiculopathy associated with his lumbar spine disability.  See June 2014 VA spine examination.    

Service treatment records include a June 1970 report of medical history, completed by the Veteran at service separation.  In this report, the Veteran specifically reported that he had "sometimes had cramps in his legs (in the night)."

As discussed in the previous section, the Board has granted service connection for a lumbar spine disability.  Under Note 1 of the General Rating Formula for Diseases and Injuries of the Spine, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  As such, the Veteran's lumbar spine radiculopathy should be considered by the RO with the implementation of the grant of service connection for a lumbar spine disability.

Regarding the claimed bilateral leg muscle spasms, during a June 2014 VA examination, the examiner noted that the Veteran's reported muscle spasms did not follow a typical anatomical distribution as expected with lumbar radiculopathy.  In this regard, the Veteran stated that the leg spasms and low back pain with radicular symptoms did not normally occur concurrently.  This tends to show that the Veteran's muscle spasms are unrelated to his radiculopathy; however, the examiner did not provide a specific diagnosis regarding the muscle spasms and did not indicate whether they were incurred in service or otherwise etiologically related to service.
On the other hand, during the July 2012 VA examination, the Veteran reported that he continued to have difficulty with his lower back after the in-service back injury (falling off a truck), and it was associated intermittently with bilateral leg cramps.  This evidence tends to show that the Veteran's leg cramps may be related to his back disability.

As such, the Board finds that a remand is warranted in order to clarify whether the Veteran's claimed bilateral leg muscle spasm are a separate and distinct disability from the diagnosed lumbar radiculopathy.  If so, an opinion should be obtained regarding the etiology of the muscle spasms, to include whether they were incurred in service or secondary to a service-connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a diagnosis manifested by muscle spasms of the legs, other than lumbar spine radiculopathy.  The claims file must be provided to and be reviewed by the examiner.  The examiner should address the following:

(a)  List all current diagnoses pertaining to the Veteran's legs manifested by muscle spasms (other than lumbar radiculopathy).  

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's leg disorder was incurred in service or is otherwise related to service.  (Note:  In a June 1970 report of medical history, the Veteran reported that he sometimes had cramps in his legs at the night.

(c)  For each diagnosis, stated whether it is at least as likely as not (50 percent or greater probability) that the Veteran's leg disorder is caused or aggravated by a service-connected disability.  (Note: the Veteran is service-connected for a lumbar spine disorder and diabetes mellitus). 

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. D. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


